DISMISS; Opinion issued March 7, 2013




                                         S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01646-CV

                           STUART PATTERSON, Appellant
                                      V.
                       MCCALLUM GLEN APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-02904-2012

                                MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                 Opinion by Chief Justice Wright
       By letter dated December 11, 2012, the Court informed appellant that the required $175
filing fee was past due. We instructed appellant to pay the fee within ten days of the date of the
letter and cautioned him that failure to do so would result in dismissal of the appeal without
further notice.
       As of today’s date, appellant has not paid the filing fee. Accordingly, we dismiss the
appeal. See TEX. R. APP. P. 42.3(c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


121646F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

STUART PATTERSON, Appellant                      On Appeal from the County Court at Law
                                                 No. 4, Collin County, Texas
No. 05-12-01646-CV       V.                      Trial Court Cause No. 004-02904-2012.
                                                 Opinion delivered by Chief Justice Wright.
MCCALLUM GLEN APARTMENTS,                        Justices Lang-Miers and Lewis participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee, MCCALLUM GLEN APARTMENTS, recover its costs
of this appeal from appellant, STUART PATTERSON.


Judgment entered March 7, 2013.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                             2